Citation Nr: 0515143	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  94-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia, peptic ulcer disease, 
and gastroesophageal reflux dystrophy.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1973, and August 1979 to December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In December 2000, the Board dismissed and denied several 
issues, and remanded the gastrointestinal disorder claim back 
to the RO for compliance with notification and development 
requirements of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Consequently, the 
veteran underwent a VA examination, and in September 2003, 
upon the case being returned for appellate review, the Board 
remanded the case again because the examination report was 
insufficient.  



FINDING OF FACT

The record does not contain evidence of a nexus between a 
claimed in-service disorder and a current disability 
involving a gastrointestinal disorder, including a hiatal 
hernia, peptic ulcer disease, and gastroesophageal reflux 
dystrophy. 



CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
during active duty service, and nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2001 and April 2004 letters informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Additionally, the letters informed the 
veteran of any information and evidence needed to 
substantiate and complete a claim of service connection.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the veteran filed a 
claim of service connection in November 1997, pre-VCAA, and 
the RO supplied the veteran with subsequent notification.  
See also Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. App. 
April 14, 2005), holding that any timing error can be cured 
when VA employs "proper subsequent process."  Mayfield, No. 
02-1077, slip op. at 32 (quoting Pelegrini, 18 Vet. App. at 
122-24).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO obtained the veteran's service medical records.  Of record 
are VA examination reports June 2003, May 2004, and June 
2004.  The record contains outpatient treatment reports from 
the Las Vegas VA Medical Center, records from USAF Hospital 
Iraklion, a 1998 report from Southwest Medical Associates, 
and a report from Sunrise Hospital.  Further medical 
examination is not necessary because the reports of record 
are sufficient for the purposes of making a decision on the 
appeal.  See 38 C.F.R. § 3.159(c)(4).  

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

Merits

The veteran's service medical records contain a May 1980 
Report of Medical History where the veteran reported 
"stomach, liver, or intestinal trouble."  An addendum noted 
that the veteran reported problems with her stomach; the 
examiner stated that it seemed to be "heart burn" after 
having eaten "hot sauce" about one month earlier.  In July 
1980, the veteran had a diagnostic laparoscopy.  

At a June 1999 personal hearing held at the RO, the veteran 
testified that she recalled stomach pains and problems in 
service when she sought treatment for gastric problems-at 
that time, she was not diagnosed specifically with an ulcer 
or hernia, but was given Mylanta.  The veteran stated that 
the problem had been ongoing since she had been out of 
service.  She reported current problems with reflux when 
drinking liquids and eating certain foods.  

The compensation and pension exam request contained a review 
of the veteran's post-service medical records, which showed 
numerous complaints of abdominal pain with uterine and lupus 
disorders.  The request also cited, however, various other 
complaints, like an April 1989 complaint of abdominal pain 
with greasy food; a May 1995 notation in a VA hospitalization 
report that the veteran had a history of a hiatal hernia; a 
December 1996 notation that the veteran had peptic ulcer 
disease; a February 1997 diagnosis of an altered 
gastrointestinal tract; and multiple complaints during 1997 
of epigastric pain and abdominal discomfort with a possible 
diagnosis of abdominal hernia and/or epigastritis.  The 
request asked the examiner to offer an etiology opinion in 
relation to service.

A June 2003 VA examination noted that the veteran reported 
having had severe heartburn with reflux symptoms since the 
early 1970s, and she continued to experience occasional 
nocturnal reflux.  The examiner rendered an impression of 
chronic gastroesophageal reflux disease, and stated that the 
symptoms of the disorder were not related to the veteran's 
uterine disorder and lupus.  The examiner noted that he had 
reviewed the claims file.  

Considering this opinion (and as mentioned above), the Board 
remanded the case for another VA examination because the 
previous one offered a nexus opinion only in terms of 
secondary service connection; the Board sought a more general 
etiology opinion, that is, whether the veteran's current 
disability was directly related to service.  

The record contains a May 7, 2004, VA examination report.  
The examiner noted the veteran continued to report chronic 
heartburn with reflux symptoms awakening her from sleep at 
night at least 2-3 times.  The veteran reported that she had 
been on different kinds of proton pump inhibitors (PPIs), 
including Prilosec.  The examiner's impression was chronic 
gastroesophageal reflux disease symptomatic in the patient 
without evidence of dysphagia or odynophagia at the time.  
The record also contains the results of a May 12, 2004, upper 
GI endoscopy.  The findings were of normal stomach, normal 
duodenum, and a small hiatal hernia in the lower third of the 
esophagus.  A June 7, 2004, addendum report noted that the 
veteran's symptoms suggestive of chronic heartburn and reflux 
symptoms were not "due to her previous problem."  The 
examiner stated that the veteran's current disorder was not 
related to any service related illness.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  Id. § 
3.303(d).  

Presumptive provisions at 38 C.F.R. § 3.307(a)(3) and § 
3.309(a) allow service connection for certain chronic 
diseases like gastric/duodenal peptic ulcers if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  

Though the veteran contends that a gastrointestinal disorder 
was incurred in service, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The most recent VA examination did not generate a nexus 
opinion between any of the current symptoms suggestive of 
chronic heartburn and reflux symptoms and the veteran's 
service.  Rather, the most recent VA examiner stated that the 
current gastrointestinal problem was not related to any 
service related illness.  Notably, this opinion was in a June 
2004 addendum, which came after the findings of the May 12 
endoscopy that found a small hiatal hernia; as such, the 
opinion was informed by all recent findings.  Also, in that 
same vein, the examiner stated that he had reviewed the 
veteran's claims file prior to asserting his opinion.  

In terms of presumptive service connection, it is noted that 
in-service the veteran was not diagnosed as having a peptic 
ulcer (gastric or duodenal), nor did the most recent VA 
examination diagnose the veteran as having a peptic ulcer.  
Also, the only ailment identified during the May 2004 
endoscopy was a small hiatal hernia; otherwise, the veteran's 
stomach and duodenum were normal.  

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Again, the examiner reviewed the veteran's 
claims file, and effectively did not find any medical 
association between service and post-service (including 
current), symptomatology.

As such, the elements of service connection have not been 
met.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(holding that service connection requires medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability).  Thus, the preponderance of the evidence is 
against the claim of service connection, and the benefit of 
the doubt is not for application.  


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia, peptic ulcer disease, 
and gastroesophageal reflux dystrophy is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


